Citation Nr: 9924674	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-13 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for 
bronchitis, respiratory disease, sinusitis, and chronic 
pelvic inflammatory disease were included as issues on appeal 
in the June 1995 Statement of the Case.  However, the veteran 
submitted a statement in December 1995 requesting that these 
issues be withdrawn from appeal.  


FINDING OF FACT

The veteran's symptoms of her herniated nucleus pulposus at 
L5 to S1 include muscle spasm, an absent right ankle jerk, 
radiation of pain into the right lower extremity, pain on 
walking or sitting for more than short periods of time, with 
little relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
herniated nucleus pulposus at L5 to S1 from July 30, 1994 are 
met; the criteria for an evaluation in excess of 60 percent 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

The record shows that entitlement to service connection for a 
herniated nucleus pulposus at L5 to S1 was established in an 
April 1995 rating decision.  A 20 percent evaluation was 
assigned for this disability, effective from July 1994.  The 
veteran submitted a Notice of Disagreement with this 
evaluation in May 1995, and the current appeal was initiated.  
The evaluation for her disability was increased to 40 percent 
in a May 1999 rating decision, also effective from July 1994.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability is evaluated under the rating code 
for intervertebral disc syndrome.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief is evaluated as 60 percent 
disabling.  Severe intervertebral disc syndrome characterized 
by recurring attacks with intermittent relief is evaluated as 
40 percent disabling.  Moderate intervertebral disc syndrome 
with recurring attacks is evaluated as 20 percent disabling.  
Mild intervertebral disc syndrome merits a 10 percent 
evaluation, and when this disorder is postoperative and 
cured, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5293.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the report of a VA 
general medical examination conducted in October 1994.  The 
veteran's claims folder was not available.  She stated that 
she started having tingling and burning of the feet and legs 
in 1990.  A disc problem was detected by magnetic resonance 
imaging (MRI) and X-ray study.  She underwent an laminectomy 
in April 1993.  The veteran stated that the surgery was not 
successful, and that she continues to have lower back pain 
and numbness of the right thigh.  She would sometimes trip 
due to her leg as well.  The veteran said that she had pain 
in her lower back that was aggravated with standing or 
walking for prolonged periods of time.  On examination, the 
veteran was in no distress.  A neurological deficit was not 
present.  Her gait was normal, and her mobility was not 
limited.  The incisional scar in the L5 region was well 
healed.  The diagnoses included chronic lower back pain 
status post lumbar laminectomy.  An X-ray study of the lumbar 
spine conducted at this time was normal. 

The veteran underwent a VA examination of the spine in 
November 1994.  She stated that she began to have problems 
with her low back and associated nerves in her legs in 1990.  
Her first symptoms were a feeling of burning, a tingling 
sensation in her feet and legs with pain, and eventually pain 
and intermittent numbness going up and down her legs.  She 
had some low back pain as well.  The veteran eventually 
underwent a hemilaminectomy and disc removal at L5 to S1.  
She said that she was no better postoperatively.  None of her 
leg or back symptoms resolved, and she had more problems with 
the strength of her right leg.  Most of her symptoms were 
located in the right leg.  The veteran complained of right 
leg pain, radiculopathy symptoms that included burning, 
numbness, and tingling, and pain with areas of numbness along 
the anterior thigh and right lower leg, with severe episodes 
involving the foot as well.  She said that she would 
sometimes trip due to failing to keep her foot up, but her 
biggest complaint was dealing with the chronic pain.  

On examination in November 1994, the deep tendon reflexes 
were 2+ in the all but the right Achilles.  Straight leg 
raising was essentially negative for both the right and the 
left leg.  Her strength was normal in both quadriceps and 
lower leg testing, and she was able to walk on heels and 
toes.  She could flex her spine to 90 degrees.  The extension 
was to 5 degrees, and lateral bending was 15 degrees left and 
right with mild lumbar muscle spasm, and a well-healed, 
midline, low scar in the lumbar spine.  A review of an X-ray 
study of the lumbar spine revealed straightening of the 
lumbar lordosis, which indicated some muscle spasm, and mild 
degenerative disc disease evolving at the L5 to S1 level.  
The overall impression was history of having herniated 
nucleus pulposus, lumbar spine, L5 to S1 level, with surgery 
in April 1993, unsuccessful surgery with residual 
radiculopathy symptomatology.  There was documented ankle 
reflex out, although she did have normal motor strength.  
There was also chronic pain and a burning sensation in the 
leg.  

VA treatment records dated from July 1995 to September 1995 
are contained in the claims folder.  These indicate that the 
veteran was seen for complaints of low back pain with 
radiation to the right leg in July 1995.  Her history of back 
surgery was noted.  On examination, there were no ankle 
jerks, and she was positive for sensory loss over the lateral 
surface of the right lower extremity.  The motor examination 
was normal.  The diagnostic impression was right leg pain 
status post back surgery.  

The veteran underwent an MRI in August 1995 in order to rule 
out recurrent disease.  The disc space at L5 to S1 was 
slightly diminished with diffuse abnormal signal.  Diffuse 
mild bulging disc was also noted at this level.  The 
impression was moderate bilateral foraminal stenosis at L5 to 
S1, more on the right.  There was no evidence of recurrent 
herniated disc.  

September 1995 treatment records indicate that the veteran 
was experiencing increased pain of the left lumbar region.  
Straight leg raising was to 90 degrees.  Heel and toe walking 
was within normal limits.  There was no atrophy.  The 
diagnostic impression was chronic low back pain.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1995.  She stated that her back pain 
interfered with her sleep at night.  Her pain was constant, 
and extended all the way down her legs into her toes.  She 
described the pain as sharp and irritating.  The veteran said 
that she was unable to stand for more than five or 10 minutes 
before having to sit back down due to pain.  At work, the 
pain would sometimes cause her to have to lay down.  When she 
was driving, she experienced problems that included weakness 
of the right leg.  On some days she was unable to drive, and 
she recounted an occasion when her co-workers would not let 
her drive home while her leg was symptomatic.  The veteran 
stated that she experienced frequent muscle spasms, which 
were sometimes painful enough to cause her to cry out.  She 
said that she was able to perform the movements used to 
measure her range of motion on examinations, but that she 
would experience pain afterwards.  Her pain had affected her 
lifestyle, in that she was no longer able to do as many 
chores around the house or participate in as many activities 
as she did before she developed her disability.  The veteran 
estimated that she could sit for an hour, but uncomfortably, 
and walk about a quarter of a block.  She said that she would 
limp and drag her leg when walking.  See Transcript.  

The veteran underwent an additional VA examination of her 
spine in February 1996.  The claims folder was available for 
the examination, but the veteran's medical records were not.  
The history of her disability was noted.  On examination, the 
veteran's gait was normal, and her mobility was not limited.  
The diagnoses included chronic lower back pain.  An X-ray 
study of the lumbar spine conducted at this time revealed 
normal alignment, with normal vertebral bodies and disc 
spaces except for minimal narrowing at L5 to S1 with 
degenerative joint disease at the same level.  

The veteran also underwent a VA neurological examination for 
injuries to the spinal cord in February 1996.  The history of 
her disability was noted, including her April 1993 surgery.  
She continued to have symptoms that included back pain that 
was aggravated with bending and lifting, tingling in her 
feet, and decreased or absent right ankle jerk.  The veteran 
stated that she could not sit or stand for any prolonged 
period of time without aggravation of her pain.  This could 
occur in as short of time as 15 minutes.  On examination, her 
gait was normal, although there was aggravation of pain with 
attempting toe and heel walking.  She could bend at her hips 
to 90 degrees.  Straight leg raising produced back pain, but 
no radicular symptoms.  Motor strength was 5/5 throughout, 
including the L5 to S1 innervated distal limb muscles.  The 
veteran had decreased pinprick in the right L5 and S1 
distribution, and moderate decrease of vibration in the right 
great toe with a normal left foot.  Deep tendon reflexes were 
3+, with trace right ankle jerk.  The impression was chronic 
right greater than left L5 to S1 radiculopathy, status post 
hemilaminectomy for herniated nucleus pulposus.  The veteran 
had chronic disabling back and right leg pain, with 
intermittent radicular pains and evidence of neurologic 
deficits involving the L5 to S1 root.  She had significant 
limitations of activities, which included prolonged walking, 
as well as any activities requiring significant bending or 
lifting.  

At a June 1996 VA examination of the spine, the veteran still 
complained of low back and right lower extremity pain.  She 
had some problems walking, and her low back muscles would 
spasm if she walked for a short period.  The veteran also 
stated that she would become uncomfortable sitting for long 
periods of time, which would aggravate her back pain.  She 
had problems finding a comfortable position to sleep at 
night.  Her therapy would aggravate her back pain.  On 
examination, there was pain to palpation in the area of her 
previous surgical incision, as well as the right paralumbar 
region.  She also had some tenderness about her right 
sacroiliac joint.  There was gluteal tenderness to palpation 
in the area of the sciatic notch.  The veteran had full 
flexion of the back and could touch her toes.  However, she 
would raise up slowly, and stated that it was aggravating to 
her back.  She could extend to 20 degrees, and her right and 
left lateral bending was to about 40 degrees.  The most 
painful maneuver was getting up from the flexed position.  
There was a negative straight leg raise, and negative crossed 
straight leg raise.  She had 5/5 muscle strength in all the 
muscle groups in her right lower extremity when compared to 
the left.  There was an absent ankle jerk on the right side.  
She had 2+ reflexes in her right and left knee, as well as 
her left ankle.  There was no noticeable atrophy of the 
muscle groups of her lower extremity.  The veteran could 
ambulate without problems, and could heel and toe walk 
without difficulty.  The conclusion was that the veteran had 
a long history of low back pain and status post lumbar 
laminectomy, L5 to S1, with persistent problems and chronic 
pain consistent with failed back syndrome.  She reported that 
this was severely symptomatic, and that it restricted her 
activity significantly.  

The Board finds that the evidence supports entitlement to a 
60 percent evaluation for the veteran's herniated nucleus 
pulposus at L5 to S1.  Her symptoms have included a weak or 
absent right ankle jerk, muscle spasm, and radiculopathy to 
the right leg since the initial post service VA medical 
examinations.  Absent right ankle jerk and muscle spasm have 
also been noted in subsequent examinations.  In addition, 
pain has been objectively demonstrated on range of motion 
testing, and the veteran has consistently reported that her 
disability renders her unable to sit or stand for more than a 
short period of time.  She has indicated that her pain is 
constant.  These symptoms nearly approximate the criteria for 
a 60 percent evaluation from the original date of service 
connection.  38 C.F.R. § 4.71a, Code 5293.  

The Board has considered entitlement to an evaluation in 
excess of 60 percent for the veteran's disability, but this 
is not demonstrated by the evidence.  The 60 percent 
evaluation is the highest available under the rating code for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Code 5293.  
As there is no evidence of a fracture of the vertebra or 
ankylosis of the spine, there is no basis for an evaluation 
in excess of 60 percent under other rating codes for the 
spine that provide for evaluations greater than 60 percent.  
38 C.F.R. § 4.71a, Codes 5285, 5286 (1998).  The RO has not 
considered entitlement to an extraschedular evaluation, and 
the Board is precluded from doing so in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).  However, as there 
is no evidence or contentions concerning frequent 
hospitalizations or an otherwise unusual disability picture 
so as to render impractical the application of the regular 
schedular standards, the veteran has not been prejudiced by 
this omission.  See 38 C.F.R. § 3.321 (1998).  


ORDER

Entitlement to a 60 percent evaluation for a herniated 
nucleus pulposus is granted, subject to the regulations 
governing the award of monetary benefits. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

